10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-01520-LHK Document 13 Filed 05/20/20 Page 1 of 1
Reset Form

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Louis Floyd, individually and on
behalf of all others similarly situated,

Plaintiff(s),

Case No: 5:20-cv-1 520-N¢

APPLICATION FOR
ADMISSION OF ATTORNEY
PRO HAC VICE

(CIVIL LOCAL RULE 11-3)

Vv.

Saratoga Diagnostics, Inc., a California
corporation, and Thomas Pallone,

Defendant(s).

Nae Nee ee ee ee ee ee es ee

 

I, Patrick H. Peluso , an active member in good standing of the bar of
Colorado , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Plaintiff Louis Floyd in the
above-entitled action. My local co-counsel in this case is Steven L. Weinstein ,an
attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

 

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
3900 E. Mexico Ave., Suite 300 P.O. Box 27414
Denver, Colorado 80210 Oakland, California 94602

My TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(720) 213-0676 (510) 336-2181

MY EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
ppeluso@woodrowpeluso.com steveattorney@comcast.net

 

Iam an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 4 742

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.

Dated; 93/06/20 Patrick H. Peluso

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of Patrick H. Peluso is granted,

subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated: May 20, 2020 Suey He, Gh.

UNITED STATES DISTRICT AVEAGISFRATE-JUDGE

 

PRO HAC VICE APPLICATION & ORDER October 2012

 

 
